DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 drawn to a semiconductor device manufacturing system in the reply filed on 09/16/2022 is acknowledged.
Applicant’s reply on 09/16/2022 canceled claims 12-20 directed to the unelected Group II and added claims 21-29 directed to the semiconductor device manufacturing system. Claims 1-11 and 21-29 are pending.
Claim Interpretation
In claim 23, the pressure value in psi is interpreted as referring to a PSIG (psi gauge) rather than an absolute psi (PSIA) due to the inclusion of a value “less than or equal to 0” because PSIA cannot have a value less than 0. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the pressure transmitter is configured to detect the at least one stick” in line 5-6. This limitation is unclear because it is unclear if the limitation is requiring that the pressure transmitter is configured to detect the at least one stick, such that it detects the stick is present or absent, or if it is configured to detect a pressure in the at least one stick. Consistent with the instant specification, the claim is being interpreted as inclusive of the pressure transducer is configured to detect a gas pressure in the at least one stick. Applicant is kindly requested to amend the claim for clarity.
Claim 24 recites the limitation "the purge valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits and consistent with the instant specification and claims, the “purge valve” is being interpreted as inclusive of referring to the “pneumatic valve”. Also note that “pneumatic valve” has antecedent basis in the prior claims. Applicant is kindly requested to amend the claim for clarity.
Claim 25 recites “the pressure transmitter is configured to detect the first gas line” in line 1-2. This limitation is unclear because it is unclear if the limitation is requiring that the pressure transmitter is configured to detect the first gas line, such that it detects the first gas line is present or absent, or if it is configured to detect a pressure in the first gas line. Consistent with the instant specification, the claim is being interpreted as inclusive of the pressure transducer is configured to detect a gas pressure in the first gas line. Applicant is kindly requested to amend the claim for clarity.
The remaining claims are included for their dependency from a claim above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-9, 11, 21-22, and 25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication 2003/013446 of Young et al., hereinafter Young.
Regarding claim 1, Young teaches a valve box module (GIB 10 Fig 1 and 3-4) for a semiconductor device manufacturing system [0002-0004], comprising: at least one stick [0034] (and 52 Fig 5 and [0038] and Fig 6, such as line from V4A to 80); and a first gas line in fluid communication with the at least one stick (78 Fig 5,6) and configured to supply a purge gas into the at least one stick [0038]; wherein the first gas line comprises a pneumatic valve (V2 Fig 5, 6 [0038]) and a pressure transmitter (PT1 Fig 5,6 [0058], note a pressure transducer is a pressure transmitter see [0044] and [0051]) downstream of the pneumatic valve (Fig 5 and 6, PT1 is downstream of V2, particularly when purge gas is flowing [0041]), and wherein the pneumatic valve is configured to cooperate with the pressure transmitter [0052-0054].
Regarding claim 2, Young teaches a second gas line in fluid communication with the at least one stick and configured to supply a process gas into the at least one stick (30 Fig 5,6 [0037-0038]).
Regarding claim 3, Young teaches the first gas line comprises a valve (V3 Fig 5, 6 [0038]) therein, upstream of the pneumatic valve (Fig 5,6), and wherein the valve is configured to be selectively opened or closed to control the purge gas to pass through the first gas line [0052].
Regarding claim 5, Young teaches the first gas line comprises a purge valve (V3 Fig 5, 6 [0038], [0052]) adjacent to a joint between the stick and the first gas line (Fig 6).
Regarding claim 7, Young teaches a semiconductor device manufacturing system (Fig 1,2, note 18 is the tool and [0002-0004]), comprising: a valve box module (GIB 10 Fig 1 and 3-4), comprising: at least one stick [0034] (and 52 Fig 5 and [0038] and Fig 6, such as line from V4A to 80); and a first gas line in fluid communication with the at least one stick (78 Fig 5,6), wherein the first gas line comprises a pneumatic valve (V2 Fig 5, 6 [0038]) and a pressure transmitter (PT1 Fig 5,6 [0058], note a pressure transducer is a pressure transmitter see [0044] and [0051])  downstream of the pneumatic valve (Fig 5 and 6, PT1 is downstream of V2, particularly when purge gas is flowing [0041]); a controller (12 Fig 2 [0033]) connecting the pneumatic valve and the pressure transmitter of the first gas line ([0045-0046] and [0051-0052]); a purge gas source in fluid communication with the first gas line (N2 Purge IN Fig 6); and at least one semiconductor manufacturing tool coupled to the at least one stick (18 Fig 1-2 and [0002-0004]).
Regarding claim 8, Young teaches a second gas line in fluid communication with the at least one stick and configured to supply a process gas into the at least one stick (30 Fig 5,6 [0037-0038]) and a process gas source (process gas IN Fig 6) in fluid communication with the second gas line (Fig 6).
Regarding claim 9, Young teaches the controller is configured to receive a pressure value from the pressure transmitter [0045], [0051-0054] and drive the pneumatic valve based on the pressure value from the pressure transmitter [0051-0054].
Regarding claim 11, Young teaches the controller includes a programmable logic controller (96 Fig 7).
Regarding claim 21, Young teaches a semiconductor device manufacturing system (Fig 2 and [0002-0004]), comprising: a valve box module (GIB 10 Fig 1 and 3-4), comprising: at least one stick [0034] (and 52 Fig 5 and [0038] and Fig 6, such as line from V4A to 80); and a first gas line in fluid communication with the at least one stick (78 Fig 5,6), wherein the first gas line comprises a pneumatic valve (V3 Fig 5, 6 [0038]) and a pressure transmitter (PT1 Fig 5,6 [0058], note a pressure transducer is a pressure transmitter see [0044] and [0051]), wherein the pressure transmitter is configured to detect a gas pressure in the at least one stick [0052-0054]; a purge gas source configured to provide a purge gas into the first gas line (N2 purge IN Fig 6); a controller configured to control the pneumatic valve and the pressure transmitter of the first gas line (12 Fig 2 and Fig 7 and [0045]); and at least one semiconductor manufacturing tool coupled to the at least one stick (18 Fig 2 and [0002-0004]) and configured to pump down the at least one stick [0053]; wherein the controller opens the pneumatic valve to make the purge gas flow into the at least one stick when the pressure transmitter detects a first pressure value [0054-0056]), and the controller closes the pneumatic valve to block the purge gas from flowing into the at least one stick when the pressure detects a second pressure value [0054-0056], and wherein the second pressure value is higher than the first pressure value [0054-0056] (note it is higher because the first value is when the system is pumped down to vacuum and the gas added will be higher than the vacuum, pumped down value without gas supplied).
Regarding claim 22, Young teaches a process of opening the pneumatic valve to make the purge gas flow into the at least one stick and a process of closing the pneumatic valve to block the purge gas from flowing into the at least one stick are alternately performed for a number of cycles ([0054] and [0056] taught as done again until a desired number of iterations have been completed).
Regarding claim 25, Young teaches the pressure transmitter (PT1) is configured to detect a gas pressure in the first gas line [0044], [0052-0054] (Fig 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US Patent Application Publication 2006/0272720 of Milburn, hereinafter Milburn.
Regarding claim 4, Young fails to teach including a regulator valve. In the same field of endeavor of gas supply sticks (abstract), Milburn teaches the gas supply stick (22 Fig 1a) includes a regulator valve (32 Fig 1A) between a gas flow control valve (30 Fig 1A) and the pressure transmitter (pressure transducer 34 Fig 1A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the regulator valve in the position between he pneumatic valve and the pressure transmitter because Young teaches this arrangement and teaches regulator valves are a standard part of gas supply sticks [0003] and teaches it helps regulate or control the gas flow [0033].
Claim(s)  6, 10, 23-24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US Patent 6,152,192 of Klotz et al., hereinafter Klotz.
Regarding claim 6, Young fails to teach including a check valve. Addressing the same problem of applying gas to a chamber (cylinder) via a gas manifold (abstract), Klotz teaches the gas supply line includes a check valve (65a-69a Fig 1) between a valve (60a-64a Fig 1) and a pressure transmitter (53A Fig 1 pressure transducer). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include a check valve between the pneumatic valve and the pressure transmitter of Young because Klotz teaches it is known to use a check valve in this position and teaches using a check valve prevent backward flow of gas in a direction not intended for the gas to flow (col 5, ln 35-57).
Regarding claim 10, Young teaches the controller configured to receive a pressure from the pressure transmitter [0045], [0051-0054], but fails to teach reporting an alarm signal based on the pressure value. Klotz teaches the controller is connected to the components of the system including the pressure transducers (col 6, ln 1-25) and is configured to sound an alarm (col 6, ln 1-25) including an alarm when the pressure obtains certain values (col 7, ln 54-61) or the pressure transducer (53A-B Fig 1) does not report normal operation, including pressure values and during the purging (col 14, ln 60 to col 15, ln 27). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the alarm and controller configured to alarm when certain values are obtained because the allows the operator to be informed a condition is not performing properly and to identify and correct the issue (col 17, ln 55 to col 18 ln 10). This reduces processing costs by resulting in faster identification and correction of issues.
Regarding claim 23, Young teaches the first pressure (pressure of vacuum) is less than or equal to 0 psi (psig) because Young teaches presence of vacuum is monitored [0054] and vacuum is less than or equal to 0 psi (psig). Young teaches the second pressure is when the purge gas is supplied [0054] but fails to teach a pressure of this. It is initially noted it would be obvious to have a pressure greater than 0 psi to properly fill the line to perform the pumping and purging process. Additionally Klotz teaches a pump and purge process is performed with the purge at 100 psi (col 6, ln 35-40). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this as the purge gas pressure in Young because Klotz teaches this is a functional pressure for performing a purging process. Additionally, Klotz teaches it is known to set a purge process pressure (col 8, ln 20-30) and that higher pressures result in better removal of the contaminants (col 8, ln 20-30). It further would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the pressure and to use a pressure greater than 0 psi because Klotz teaches the pressure during purging can be chosen and optimized to control removal of contaminants while controlling the amount of gas used for purging and because Klotz teaches that higher pressures improve removal of the contaminants (col 8, ln 20-30).
Regarding claim 24, the inclusion of an additional valve upstream of the pneumatic valve to control the purge gas flow represents a duplication of parts of the valve (V3 Fig 6) of Young. Further, Klotz demonstrates it is known to use additional flow control valves in series prior to the pressure transducer (valve 62a upstream of valves 84a and 83a, all upstream of pressure transducer 53a Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include an additional flow control valve upstream of the pneumatic valve (V3) of Young because it represents a duplication of parts of the valve and because Klotz demonstrates that for gas supply, a plurality of valves in series are used to control the flow. Further Klotz teaches one of the valves (84A) is a manual valve (col 5, ln 55-67). Inclusion of a manual valve allows for a shutdown or emergency manual control in the event of a power failure, computer failure, or other need for emergency operator control of the gas.
Regarding claim 26, Young teaches the controller configured to receive a pressure from the pressure transmitter [0045], [0051-0054], but fails to teach reporting an alarm signal based on the pressure value. Klotz teaches the controller is connected to the components of the system including the pressure transducers (col 6, ln 1-25) and is configured to sound an alarm (col 6, ln 1-25) including an alarm when the pressure obtains certain values (col 7, ln 54-61) or the pressure transducer (53A-B Fig 1) does not report normal operation, including pressure values and during the purging (col 14, ln 60 to col 15, ln 27). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the alarm and controller configured to alarm when certain values are obtained because the allows the operator to be informed a condition is not performing properly and to identify and correct the issue (col 17, ln 55 to col 18 ln 10). This reduces processing costs by resulting in faster identification and correction of issues.
Regarding claim 29, Young teaches a user interface (50 Fig 3) for indicating process information, but fails to explicitly teach the controller is configured to report a notification signal after performing the process of purging for the number of cycles. Klotz teaches the controller is configured to report a notification (box color change) after the number of selected cycles of purging is completed (col 13, ln 60 to col 14, ln 10). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the notification signal at taught by Klotz because Klotz teaches this notification allows the operator to know to proceed to the next operational step (col 14, ln 1-10) and Young has taught including an interface to provide status to the operator (50 Fig 3).
Claim(s) 10, 23-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of US Patent Application Publication 2002/0152797 of McAndrew et al., hereinafter McAndrew.
Regarding claim 10, Young teaches the controller configured to receive a pressure from the pressure transmitter [0045], [0051-0054], but fails to teach reporting an alarm signal based on the pressure value. In the same field of endeavor of a gas delivery apparatus for semiconductor processing (abstract and [0003-0005]), McAndrew teaches the controller (540 [0095]) is connected to the components of the system including the pressure transducers [0085] and is configured to sound an alarm [0095] including an alarm when abnormalities occur during the vacuum/purge cycles [0095], including pressure values (vacuum level [0095]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the alarm and controller of McAndrew configured to alarm when abnormal pressure values are obtained because the allows the operator to be informed a condition is not performing properly and to identify and correct the issue [0095]. This reduces processing costs by resulting in faster identification and correction of issues.
Regarding claim 23, Young teaches the first pressure (pressure of vacuum) is less than or equal to 0 psi (psig) because Young teaches presence of vacuum is monitored [0054] and vacuum is less than or equal to 0 psi (psig). Young teaches the second pressure is when the purge gas is supplied [0054] but fails to teach a pressure of this. It is initially noted it would be obvious to have a pressure greater than 0 psi to properly fill the line to perform the pumping and purging process. Additionally McAndrew teaches a pump and purge process is performed with the purge gas pressurizing the gas lines [0015], [0050], [0085]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the pressure and to use a pressure greater than 0 psi because McAndrew teaches pressurizing the line during purging to control removal of contaminants [0050], [0085].
Regarding claim 24, the inclusion of an additional valve upstream of the pneumatic valve to control the purge gas flow represents a duplication of parts of the valve (V3 Fig 6) of Young. Further, McAndrew demonstrates it is known to use additional flow control valves in series prior to the pressure transducer (unnumbered valves on line 318 upstream of valve V5 and upstream of valve 314 that is upstream of the pressure transducer P, or alternatively valve V5 that is upstream of valve 314, both Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include an additional flow control valve upstream of the pneumatic valve (V3) of Young because it represents a duplication of parts of the valve and because McAndrew demonstrates that for gas supply, a plurality of valves in series are used to control the flow, particularly because this allows for one purge supply to a plurality of gas lines (Fig3).
Regarding claim 26, Young teaches the controller configured to receive a pressure from the pressure transmitter [0045], [0051-0054], but fails to teach reporting an alarm signal based on the pressure value. In the same field of endeavor of a gas delivery apparatus for semiconductor processing (abstract and [0003-0005]), McAndrew teaches the controller (540 [0095]) is connected to the components of the system including the pressure transducers [0085] and is configured to sound an alarm [0095] including an alarm when abnormalities occur during the vacuum/purge cycles [0095], including pressure values (vacuum level [0095]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the alarm and controller of McAndrew configured to alarm when abnormal pressure values are obtained because the allows the operator to be informed a condition is not performing properly and to identify and correct the issue [0095]. This reduces processing costs by resulting in faster identification and correction of issues.
Regarding claim 27-28, Young teaches the controller configured to receive a pressure from the pressure transmitter [0045], [0051-0054], but fails to teach monitoring the cycle time for performing the purge process and fails to teach reporting an alarm when this time is greater than a unit (set) time. McAndrew teaches the controller (540 [0095]) is connected to the components of the system including the pressure transducers [0085] and is configured to measure the time (duration) of the purging process steps (flowing in the purge gas) [0085] and to sound an alarm [0095] including an alarm when abnormalities in the time (duration) occur [0085] during the vacuum/purge cycles [0095]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Young to include the controller of McAndrew to measure the duration of the steps and the controller configured to alarm when an abnormal time value is obtained (abnormal time value is one different than a set unit time) because the allows the operator to be informed a condition is not performing properly and to identify and correct the issue [0095]. This reduces processing costs by resulting in faster identification and correction of issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0137961 teaches gas sticks with a purge supply (206 Fig 2A) and process gas supply (204 Fig 2A) with pneumatic valves [0031]. US 2010/0059694 teaches a gas stick with regulator valves (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716